In three related actions, inter alia, to re*920cover damages for breach of fiduciary duties, Diana Parker, as executor of the estate of Gertrude Neumark Rothschild, appeals from an order of the Supreme Court, Westchester County (Tolbert, J.), entered August 12, 2011, which denied her motion to direct the release, to her, of certain funds in the sum of $1,214,920.41, that are held in escrow.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court did not err in denying her motion for the release of certain funds held in escrow.
“[A] written agreement that is complete, clear and unambiguous on its face must be enforced according to the plain meaning of its terms” (Greenfield v Philles Records, 98 NY2d 562, 569 [2002]; see MHR Capital Partners LP v Presstek, Inc., 12 NY3d 640, 645 [2009]). Here, the parties’ written escrow agreement clearly enumerates certain conditions to the release of escrow funds. None of those conditions was met.
The appellant’s remaining contentions are without merit. Rivera, J.E, Chambers, Roman and Sgroi, JJ., concur.